Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Allowable Subject Matter
Claims 21-25 and 27-39 allowed. Key to allowance of these claims are the new claim limitations of 6/20/2022. These new claim limitations overcome the previously applied prior art Spiegler, see office action of4/26/2022. Spiegler is the closest prior art. Spiegler teaches a composition which contains lubricating oils or mixtures thereof and a polyalkylene glycol which has a terpenoid end group. It does not teach where the polyalkylene glycol portion is a homopolymer or a random copolymer.
Regarding claims 21-25 and 27-39, a lubricating oil composition comprising a polyalkylene glycol having a terpenoid end group, wherein the lubricating oil composition also comprises one or more other lubricants selected from a different polyalkylene glycol lubricant, a polyol ester, an alkylbenzene, a polyvinylether and a mineral oil and wherein the polyalkylene glycol in the form of a homopolymer or a random copolymer, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771